OffiEffiHruA!.
           l|n tbt @nitr! 9.tafts [,ourt of feleru[                         @luimg
                                                       No. l4-405C
                                             (Filed: August 25, 2014)

                                        (NOT TO BE PUBLISHED)             FILED
** *** *** **************       ******:i*'t***                            AUG 2   5   2014

                                                                         U.S. COURT OF
SKYE VEHR,
                                                                        FEDERAL CLAIMS
                          Plaintiff,



SOCIAL SECURITY
ADMINISTRATION,

                          Defendant,

** * *** *** * *** * ** * *** **** **   * {.,i.*   rr**{'

        Skye Vehr,pro se, Washington, D.C.

       Elizabeth Anne Speck, Trial Attomey, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the briefs
were Stuart F. Delery, Assistant Attomey General, Civil Division, Robert E. Kirschman, Jr.,
Director, and Scott D. Austin, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washinglon, D.C.

                                            OPINION AND ORDER

LETTOW, Judge.

         On May 1,2,2014, plaintiff, Skye Vehr, filed a complaint in this court. The govemment
responded to this complaint with a motion to dismiss for lack of subject matter jurisdiction
pursuant to Rule l2(b)(l) ofthe Rules of the Court ofFederal Claims ("RCFC") and for failure
to state a claim upon which relief can be granted pusuant to RCFC 12(bX6). Def.'s Mot. to
Dismiss ("Mot. to Dismiss"), ECF No. 5.

                                    STANDARDS FOR DECISION

        The Tucker Act grants this court jurisdiction over monetary claims against the federal
govemment "founded either upon the Constitution, or any Act ofCongress or any regulation of
an executive departrnent, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. $ 1491(a)( 1). The
Tucker Act is a waiver of sovereign immunity and enables a plaintiff to sue the United States for
monetary damages in certain circumstances. united States v. Mitchell,463 U.S. 206,212
(1983). The Act, however, does not itself create a substantive right to monetary relief from this
cowt. United States v. Testan,424 U.5.392,398 (1976); see also Martinez v. United States,333
F.3d 1295, 1302-03 (Fed. Cir. 2003) (en banc). "A substantive right must be found in some
other source of law," Mitchell, 463 U.S. at 216, and the plaintiff must point to such a source that
mandates payment from the United States for the injury suffered. Testan,424 U.S. at400'

         The "court must satisfy itselfthat it hasjurisdiction to hear and decide a case before
proceeding to the merits." Hardie v. United States,367 F.3d 1288, 1290 (Fed. Cir. 2004)
(intemal quotation marks omitted) (quoting PIN/NIP, Inc. v. Platte Chem. Co.,304 F 3d 1235,
 1241 (Fed. Cir. 2002)). When considering a motion to dismiss for lack of subject matter
jurisdiction, the court will "normally consider the facts alleged in the complaint as true and
correct." Reynolds v. Army & Air Force Exch. \erv.,846F.2d746,747 (Fed Cir' 1988) (citing
Scheuer v. Rhodes, 416 U.5.232,236 (197 4)). The complaint "must be well-pleaded in that it
must state the necessary elements of the plaintiffs claim, independent of any defense that may
be interposed." Holley v. Ilnited States,124 F.3d 1462,1465 (Fed. Cir. 1997). The party
 seeking to establish the court's jurisdiction bears the burden ofproving it by a preponderance of
the evidence. McNutt v. General Motors Acceptance Corp. of 1nd.,298 U.S. 178, 189 (1936);
Reynolds, 846 F .2d at 748. In construing pleadings filed by pro se plaintiffs, the court generally
 holds them to "'less stringent standards than formal pleadings drafted by lawyers.  "'  Estelle v
 Gamble,429 U.5.9'7 , 106 (1976)      (qtoting Haines v. Kerner,404 U.S. 519, 520 (1912) (rcr
 curiam) (intemal quotation marks omitted)). "This latitude, however, does not relieve apro se
 plaintiff from meeting jurisdictional requiremenlsJ Bernard v. United States,59 Fed. Cl. 497,
 499 (2004),aff'd,98 Fed. Appx. 860 (Fed. Cir.2004);see also Henkev. UnitedStates,60F.3d
 795,799 (Fed. Cir. 1995). Thus, evenasaprose plaintifl Ms. Vehr "bears the burden o1-
 establishing the [c]ourt's jurisdiction by a preponderance ofthe evidence." Riles v. United
 States,93 Fed. Cl. 163, 165 (2010) (citingTaylor v. United States,303 F.3d 1357, 1359 (Fed.
Cir.2002)).

                                            ANALYSIS

        Ms. Vehr's two-page complaint consists of brief descriptive phrases ofalleged
misconduct by undisclosed individuals. It is devoid of any statutory citations. Because
Ms. VehI identified "social Security" as the defendant and refers to a "payee" in her complaint,
the court assumes that Ms. Vehr may, in part, be seeking monetary damages related to social
security payments. This court, however, does not have jurisdiction over claims for social
security benefits. See Marcus v. United States,909F.2d 1470, I471(Fed. Cir. 1990). Such
claims can only be filed in federal district courts. Id. (citing 42 U.S.C. $$ 405(9), (h)). To the
extent that Ms. Vehr is attempting to allege other violations of law, she has not stated sufficient
facts with the requisite specificity to show that this court has subject matter jurisdiction over her
complaint. See Holley, 124 F .3d at 1465; see also Ashcroft v. Iqbal,556 U.S. 662, 678 (2009)
("To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to 'state a claim to reliefthat is plausible on its face."' (quoting Bell Atlantic Corp. 1'.
 Twombly,550 U.S. 544,570 (2007).
                                        CONCLUSION

        Ms. Vehr's complaint fails to state a claim over which the court has subject matter
jurisdiction. Accordingly, the govemment's Motion to Dismiss is GRANTED pursuant to RCFC
12(bX1), and the complaint shall be dismissed without prejudice.

       The clerk is directed to enterjudgment in accord with this disposition.

       No costs.

       It is so ORDERED.



                                                    Judge